Citation Nr: 1745196	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-08 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for an upper back disorder.

2. Entitlement to service connection for a cervical spine disorder.

3. Entitlement to service connection for asthma.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

5. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1982 to November 1982 and on active duty from July 2004 to September 2005. He had additional service in the National Guard with retirement in July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2016, a travel board hearing was held before the undersigned Veterans Law Judge. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. At the May 2016 hearing, prior to the promulgation of a decision, the Veteran requested to withdraw the appeal regarding entitlement to service connection for an upper back disorder. 

2. The evidence is at least in equipoise as to whether the Veteran's current cervical spine disability is related to an injury occurring during a period of active duty for training. 

3. The evidence is at least in equipoise as to whether the Veteran's current asthma is related to chemical exposure occurring during a period of active duty for training. 

4. In July 2010, the RO denied service connection for sleep apnea; the Veteran did not appeal this issue. 

5. Evidence associated with the record since the July 2010 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for sleep apnea. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal for entitlement to service connection for an upper back disorder have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016). 

2. Resolving reasonable doubt in the Veteran's favor, a cervical spine disability was incurred during a period of active duty for training. 38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2016). 

3. Resolving reasonable doubt in the Veteran's favor, asthma was incurred during a period of active duty for training. 38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.102, 3.303.

4. The July 2010 rating decision that denied service connection for sleep apnea is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

5. New and material evidence has been received to reopen the claim of service connection for sleep apnea. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Dismissed as withdrawn

In July 2010, the RO denied entitlement to service connection for an upper back disorder. The Veteran disagreed and perfected an appeal of this decision. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. Id. Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).

At the hearing, the Veteran indicated he wanted to withdraw the issue of entitlement to service connection for an upper back disorder. At that time, he also submitted a statement reflecting his intent. Thus, there remain no allegations of error of fact or law for appellate consideration as concerns this issue. Accordingly, the Board does not have jurisdiction over it and it is dismissed. 

Service connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Active military service includes active duty, or any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). Active military service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id.  

Presumptive periods do not apply to periods of active duty for training and inactive duty for training. Biggins v. Derwinski, 1 Vet. App. 474 (1991). Additionally, where there is a claim based on a period of active duty for training or inactive duty for training, the presumption of aggravation is not applicable. See Smith v. Shinseki, 24 Vet. App. 40, 48 n. 7 (2010).

	Cervical spine disorder

In July 2010, the RO denied entitlement to service connection for a neck disorder. The Veteran disagreed and perfected an appeal of this decision. 

In a July 2009 statement, the Veteran reported that he was running the obstacle course in July 1982 when he came to a 10 foot wall. Two soldiers pushed him over the wall and he fell on his back with a 40 pound ruck sack. Ever since he has experienced problems with his back and neck. 

In his September 2010 notice of disagreement, the Veteran reported that falling with a 40 pound ruck sack and landing on his back caused his head to whiplash backwards causing a neck injury. He further stated that the May 1998 accident only served to aggravate the 1982 injury. 

At the May 2016 hearing, the Veteran acknowledged that he had a subsequent neck injury during a motor vehicle accident but it was his testimony that he had problems with his neck ever since the episode in basic training. 

Service treatment records show the Veteran was seen for low back pain in July 1982. No complaints related to the neck were documented at that time. Subsequent records show that he injured his neck in a May 1998 motor vehicle accident, which was not during a period of active military service. 

In June 2009, a DA Form 2173, Statement of Medical Examination and Duty Status, was completed regarding the June 1982 accident. This form indicates that during basic training, the Veteran was participating in field training exercise and was pushed over a 12 foot wall with a 40 pound ruck sack on his back. The injury, described as to the lumbar spine, was noted to be in the line of duty. 

On VA examination in May 2010, the Veteran reported his neck problem began in July 1982 following an injury during a training event. Cervical spine x-rays showed degenerative arthritis. The examiner opined that the neck condition was less than as likely as not related to the July 1982 back injury. The examiner noted that there was a large time gap between the 1982 event and the first complaints of neck issues in 1998, which appeared to be more related to the May 1998 motor vehicle accident. He further stated that it seemed clear that the Veteran had degenerative cervical spine disease by the time he was discharged but it could not reasonably be related to the 1982 event. 

A March 2012 statement from Dr. C.S. indicates the Veteran has seen him for many years for neck pain and nerve damage. This originally started with the July 1982 injury where he fell and snapped his head and neck backwards. The physician stated:

It is definitely more probable than not likely that the injuries sustained at that time caused him ongoing chronic neck pain and ultimately cervical degenerative disk disease and pain at this time. 

In February 2013, Dr. C.S. submitted another statement which provides additional discussion regarding the claimed injury and subsequent disability as follows:

As you know he had an injury as a result of an exercise that was done in July 1982, wherein he more or less flipped over a barrier wall, striking his head, neck, and lower back on the ground from a considerable height. He had the usual full gear, including a 40 lb rucksack. Ever since that time he has had neck pains that are recurrent and brought on by various activities of daily living. The ongoing problems from a cervical strain/sprain of considerable magnitude would place anyone at risk over the remainder of their lives for recurrent neck pain and ultimately with some radicular symptoms, which he has also had over the ensuing years. 

In spite of new injuries which have happened to him that affected his neck, the fact of the matter is that the nature of those injuries was impacted by this original injury as well. Suffice it to say that he never did return to his pre-injury status from the original injury.

On review, service records do not document the claimed in-service neck injury. Notwithstanding, the records do show the Veteran injured his low back in July 1982 and the Veteran is competent to report that he experienced neck pain at the same time. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).

Regarding nexus, the record contains evidence both for and against the claim. That is, the VA examiner provided a negative opinion and the Veteran's private physician provided positive opinions. The Board finds no basis to favor one opinion over the other and the evidence is at least in equipoise as to whether the current cervical spine disability is related to an injury occurring during a period of active duty for training. Resolving reasonable doubt in his favor, service connection is established. See 38 C.F.R. § 3.102. 

	Asthma

In July 2010, the RO denied entitlement to service connection for asthma. The Veteran disagreed and perfected an appeal of this decision. 

In his September 2010 notice of disagreement, the Veteran argued that Trichloroethylene (TCE) exposure was the direct cause of his asthma. In support of his contention, he submitted articles regarding the effects of TCE exposure, to include respiratory complications such as airway hyperactivity and asthma. The Veteran provided similar testimony at the hearing. 


Service records show that in August 1986, the Veteran was seen with complaints of nausea, headache and dizziness following exposure to chemicals. A September 1986 DA Form 2173 indicates the Veteran was on active duty for training when he was exposed to TCE and became ill. The injury was in the line of duty. In his sworn statement completed in October 1986, the Veteran reported he was now feeling fine. 

A March 2010 statement from the Veteran's private physician, Dr. C.S., states his "asthma was likely caused by inhalation of [TCE] during some time in August of 1986." 

On VA examination in May 2010, the Veteran reported asthma existing since December 2002. The examiner referenced numerous articles discussing the side effects of TCE exposure and opined that the currently diagnosed asthma was not related to exposure to TCE noted in military service. The following rationale was provided:

There is no rational medical/scientific basis for making such a correlation given the absence of respiratory symptoms at the time of the exposure, the rapid clearance of TCE from the body, the clear statement in October 1986 of no ill effect from the exposure and the 6 (sic) year separation from the incident till a diagnosis of asthma was made in 2002. It is clear that this [Veteran] became asthmatic during his service but it cannot be attributed to TCE exposure. 

In a March 2012 statement, Dr. C.S. indicates that the Veteran has had problems with shortness of breath, wheezing and other lung problems since the 1986 exposure to TCE. He further states:

On a more-probable-than-not basis, this particular organic solvent caused his reactive airways disease leading to asthma. One of the side effects of inhaling this is upper respiratory and lower respiratory tract irritation to the mucous membranes, eyes, and also skin. This can cause coughing, wheezing, and shortness of breath. It can cause permanent reactivity of the airways. 

On review, the record clearly shows chemical exposure to TCE during a period of active duty for training. Evidence of record also shows a current diagnosis of asthma. The question is whether there is a nexus between the two. 

As set forth, the record contains evidence both for and against the claim. That is, the VA examiner provided a negative opinion and the Veteran's private physician submitted positive opinions. The Board finds no reason to favor one opinion over the other and the evidence is at least in equipoise as to whether the Veteran's current asthma is related to chemical exposure during a period of active duty for training. Resolving reasonable doubt in his favor, service connection is warranted. See 38 C.F.R. § 3.102. 

New and material evidence

In July 2010, the RO denied entitlement to service connection for sleep apnea, essentially based on findings that the disorder neither occurred in nor was caused by a period of active service. The Veteran did not appeal this decision and it is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In February 2014, the Veteran requested to reopen his claim. In November 2014, the RO determined that new and material evidence had not been submitted to reopen the claim. The Veteran disagreed with the decision and subsequently perfected this appeal. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

Evidence at the time of the final July 2010 decision included service treatment and personnel records, the Veteran's statements, and private medical records. Medical evidence showed a diagnosis of obstructive sleep apnea following a May 2008 sleep study. 

In a March 2010 sworn statement, the Veteran reported that he was harassed by his Commander during annual training in July 2007. He reported that he was unable to sleep because of her continual harassment. A March 2010 statement from Dr. C.S. stated that the Veteran has extreme obstructive sleep apnea and on a more-likely-than-not basis this caused stress that he experienced starting during his annual training in July of 2007. 

Evidence added to the record since that time includes the September 2017 informal hearing presentation wherein the representative raised two additional theories of entitlement. One, that occupational exposure to TCE may cause an individual to develop sleep apnea; and two, that his sleep apnea is secondary to weight gain caused by the service-connected back condition. The representative also submitted medical articles supporting these contentions. 

This evidence is new. It is also material in that it relates to an unestablished element and raises a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156. Accordingly, it is reopened herein. 



ORDER

The claim of entitlement to service connection for an upper back disorder is dismissed. 

Service connection for a cervical spine disability is granted. 

Service connection for asthma is granted. 

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened. 


REMAND

Additional development is needed on the sleep apnea claim prior to consideration on the merits. Specifically, a VA examination and opinion is warranted. See 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of sleep apnea. The electronic claims folder must be available for review. 

The examiner is requested to address the following:

(a) Is sleep apnea at least as likely as not related to a period of active military service or events therein, to include the 1986 exposure to TCE or the reported harassment during a July 2007 period of active duty for training. 

(b) If sleep apnea is not directly related to a period of active military service, is it at least as likely as not proximately due to a service-connected disability. In making this determination, consider and discuss as necessary the Veteran's theory that he is unable to exercise because of service-connected orthopedic disabilities which caused weight gain resulting in the development of sleep apnea. The examiner should also consider the impact, if any, of the now service-connected asthma. 

(c) If sleep apnea is not directly related to service or proximately due to service-connected disability, is it at least as likely as not aggravated by service-connected disability. If aggravation is found, a baseline level of disability should be provided.

A complete rationale must be provided for any opinion offered. 

2. Review the examination report to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, implement corrective procedures at once.

3. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).

4. Upon completion of the requested development, and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for sleep apnea. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


